Citation Nr: 1041051	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-15 660	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a 
left knee disability.

2.  Entitlement to an initial compensable rating for hemorrhoids.

3.  Entitlement to service connection for lumbar spine (low back) 
disability.

4.  Entitlement to service connection for a cervical spine (neck) 
disability.

5.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

6.  Entitlement to service connection for a vestibular disorder, 
claimed as inner ear problems and dizziness.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
October 1962 to October 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2003 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, which denied 
claims for service connection for a cervical spine and back 
disability, PTSD, and inner ear problems and dizziness.  The 
Board has recharacterized the claim for inner ear problems and 
dizziness as a vestibular disorder and separated the claims for 
back and neck disabilities.

A June 2004 RO decision granted service connection for a left 
knee disability and hemorrhoids and assigned initial 10 percent 
and noncompensable ratings, respectively.  The Veteran appealed 
for higher initial ratings for these disabilities.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  After the issuance of 
a March 2005 statement of the case(SOC), he filed a substantive 
appeal (VA Form 9) in May 2005 responsive to all five issues 
listed in the SOC, including these two claims for higher initial 
ratings.  However, he did not testify concerning either of these 
claims during his more recent September 2009 RO hearing.  
Nevertheless, as these issues were properly preserved for appeal 
and never withdrawn in writing, they remain at issue.  38 C.F.R. 
20.204 (2010).

During that September 2009 RO hearing, the Veteran's 
representative raised the additional issue of a possible 
traumatic brain injury (TBI) being the cause of the 
Veteran's dizziness, headaches and memory loss.  This 
additional issue of service connection for residuals of a 
TBI has not been initially adjudicated by the RO as the 
Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this additional 
issue and is referring it to the RO for appropriate 
development and consideration.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board generally does not have 
jurisdiction over an issue not yet adjudicated by the RO).

Of the claims that are currently before the Board, the Board is 
remanding the claims for service connection for PTSD and a 
vestibular disorder to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  Whereas the Board is going ahead and deciding the 
claims for higher ratings for the left knee disability and 
hemorrhoids and for service connection for low back and neck 
disabilities.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by 
tenderness along the patella and medial posterior, nearly full 
range of motion from 0 degrees of extension to 135 degrees of 
flexion, and X-ray evidence of arthritis, but no evidence of 
instability.

2.  The Veteran's hemorrhoids are frequent and result in 
excessive redundant tissue but are not large, thrombotic or 
irreducible. 

3.  The Veteran was treated for low back strain on two occasions 
during service, and the evidence is in relative equipoise - 
meaning about evenly balanced for and against his claim, 
concerning whether his current low back disability is related to 
those strains in service.

4.  The Veteran's neck disability, however, was discovered many 
years after service and has not been linked by competent and 
credible evidence to his service, either directly, such as a 
residual of injury, or indirectly, as due to or part and parcel 
of a service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 
percent for the left knee disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5257, 5260, 5261 (2010).

2.  The criteria also are not met for an initial compensable 
rating for hemorrhoids.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.114, DC 7336 (2010).

3.  But resolving all reasonable doubt in his favor, the 
Veteran's lumbar spine (low back) disability was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  His cervical spine disability, however, was not incurred in 
or aggravated by service, may not be presumed to have been 
incurred in service, and is not proximately due to, the result 
of, or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  


Thus, it is clear from the Supreme Court's analysis that, while 
the Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).
The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  



On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April and 
October 2003.  The letters informed him of the evidence necessary 
to substantiate his claims for service connection (the context in 
which all of his claims initially arose, some since granted 
whereas others not) and of his and VA's respective 
responsibilities in obtaining supporting evidence.  As for the 
claims for higher ratings for his left knee disability and 
hemorrhoids, in cases, as here, where the claims arose in another 
context, namely, the Veteran trying to establish his underlying 
entitlement to service connection, and the claims since have been 
granted and he has appealed a downstream issue such as the 
initial disability ratings assigned, the underlying claims has 
been more than substantiated - they have been proven, thereby 
rendering § 5103(a) notice no longer required because the initial 
intended purpose of the notice has been served.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

Instead of issuing an additional VCAA notice letter in this 
situation concerning the downstream claim for a higher initial 
rating for the disability, the provisions of 38 U.S.C.A. § 
7105(d) require VA to instead issue a SOC if the disagreement is 
not resolved.  And, here, the RO provided the Veteran this 
required SOC and since has provided him an SSOC.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); and VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (May 5, 2004).

And as for the claims for service connection for neck and back 
disabilities, VA has complied with the Court's holding in Dingess 
by also apprising the Veteran in the November 2006, March 2008, 
October 2008, and January 2010 SSOC of the downstream disability 
rating and effective date elements of these claims.  And of equal 
or even greater significance, since providing that additional 
Dingess notice in November 2006, March 2008, October 2008, the RO 
has gone back and readjudicated these claims in the January 2010 
SSOC - including considering any additional evidence received in 
response to that additional notice.  So the mere fact that that 
additional notice did not precede the initial adjudication of 
these claims has been rectified ("cured") because these claims 
have been reconsidered since providing all required notice.  See 
again Mayfield IV and Prickett, supra.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that he identified.  He was also examined for VA 
compensation purposes in May 2004.  This examination report and 
medical and other evidence on file contains the information 
needed to assess the severity of his left knee and hemorrhoid 
disabilities, the determinative issue regarding these claims.  
38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 
377 (1994).  He had that last VA compensation examination some 
six years ago, but he has not alleged that either condition has 
worsened since and, as mentioned, there is other evidence in the 
file providing the information needed to assess the more recent 
severity of these disabilities.  See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  So the Board does not find the need for 
reexamination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination, particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

VA also afforded the Veteran a medical examination in November 
2009 to determine whether his lumbar and cervical spine 
disabilities are attributable to his military service.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, no further 
notice or assistance with his claims is required.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating for the Left Knee Disability

In June 2004, the RO granted service connection for degenerative 
joint disease (i.e., arthritis) of the left knee with a possible 
meniscus tear and assigned an initial 10 percent rating.  The 
Veteran appealed for a higher initial rating.  However, for the 
reasons and bases discussed below, the Board finds this is the 
appropriate rating for his condition.

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, see 38 C.F.R. § 4.1, the present level of 
disability generally is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, where, as here, the Veteran has 
timely appealed his initial rating following the granting of 
service connection, the Board must consider whether to "stage" 
the rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  In other words, where the evidence contains factual 
findings demonstrating distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.  
The Court, incidentally, has extended this practice even to 
claims for higher disability ratings that are not initial 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When determining the severity of a musculoskeletal disability, 
which is at least partly rated on the basis of range of motion, 
VA must consider the extent the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively shown due to the extent of his pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during times 
when his symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, 
a Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 
and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  In addition to these types of symptoms, other 
considerations include whether there is swelling, deformity or 
atrophy from disuse.  38 C.F.R. § 4.45.

The Veteran's knee disability has been rated under Diagnostic 
Code 5010 for traumatic arthritis.  DC 5010 indicates the 
disability should be rated like degenerative arthritis (DC 5003) 
based on limitation of motion of the affected parts.  DC 5003 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved - which, here, since the disability affects the knee, 
are DC 5260 for limitation of flexion and DC 5261 for limitation 
of extension.  According to DC 5003, when limitation of motion 
would be noncompensable, i.e., 0 percent, under a limitation-of-
motion code, but there is at least some limitation of motion, VA 
assigns a 10 percent rating for each major joint so affected, to 
be combined, not added.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

Under DC 5260, a 0 percent rating is warranted if the knee has 
flexion limited to 60 degrees; 10 percent rating is warranted if 
the knee has flexion limited to 45 degrees; a 20 percent rating 
is warranted if the knee has flexion limited to 30 degrees; and a 
30 percent rating is warranted if the knee has flexion limited to 
15 degrees.  

Under DC 5261 for evaluation based on limitation of extension of 
the leg, a 0 percent rating is warranted if extension of the knee 
is limited to 5 degrees; a 10 percent rating is warranted if 
extension of the knee is limited to 10 degrees; a 20 percent 
rating is warranted if extension of the knee is limited to 
15 degrees; a 30 percent rating is warranted if extension of the 
knee is limited to 20 degrees, a 40 percent rating is warranted 
if extension of the knee is limited to 30 degrees warrants; and a 
50 percent rating is warranted if extension of the knee is 
limited to 45 degrees.  

For VA compensation purposes, normal range of motion of the knee 
is from 0 degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71a, Plate II (2010).  

Under DC 5257, for "other" impairment of the knee, a 10 percent 
rating is warranted if there is recurrent subluxation or lateral 
instability resulting in slight knee disability; whereas a 20 
percent rating is warranted if there is recurrent subluxation or 
lateral instability resulting in moderate knee disability; and 30 
percent rating is warranted if there is recurrent subluxation or 
lateral instability resulting in severe knee disability.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.



VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257, respectively, and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate 
rating must be based on additional disability.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a Veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion need 
not be compensable under DCs 5260 or 5261, but it must at least 
meet the criteria for a zero percent rating or there must be 
objective evidence of painful motion because, read together, DC 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is deemed 
to be limitation of motion and warrants the minimum rating for a 
joint, even if there is no actual limitation of motion.  See also 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

In VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2007), 
VA's General Counsel held that separate ratings also may be 
assigned for limitation of flexion and extension of the same 
knee.

Applying these criteria to the facts of the case, the Board finds 
that the Veteran's left knee disability does not warrant a rating 
higher than 10 percent.

The May 2004 VA examination determined the Veteran's left knee 
had nearly full range of motion.  Although it was not from 0 to 
140 degrees (extension to flexion), it was only marginally less, 
from 0 to 135 degrees.  The examiner noted crepitation on motion.  
The examiner noted tenderness under the patella and in the 
posterior medial of the left knee.  X-rays showed mild 
degenerative joint disease with narrowing of the medial joint 
line.  The examiner indicated no medial or lateral collateral 
ligament elasticity and the tests for stability - Lachman, 
McMurray, and anterior Drawer were all negative.  The examiner 
noted no swelling or deformity.  


The Veteran reported pain about the patella and posterior medial 
knee.  He reported occasional swelling, locking and giving way of 
the left knee.  The examiner diagnosed degenerative joint disease 
of the left knee with possible meniscus tear.

The Veteran's condition does not warrant a rating higher than 10 
percent because he does not have sufficient limitation of motion 
under DC 5260 or 5261 to meet the requirements for even the 
lesser, and most minimum, 0 percent rating.  Even when factoring 
in his complaints of pain, his range of motion still far exceeds 
the 
0-percent rating requirements that his extension is limited to 5 
degrees and flexion to 60 degrees.  In other words, it is only 
because of his associated pain that he received the higher 10 
percent rating in this circumstance, that is, when he does not 
have sufficient limitation of motion to otherwise warrant 
assigning a rating at this higher level.  See Deluca, Lichtenfels 
and DCs 5003-5010.  His condition does not also warrant a 
separate rating for instability because all tests for instability 
were negative and the VA examiner stated there was no medial or 
lateral collateral ligament elasticity, despite the Veteran's 
complaints.

Moreover, as the Veteran's condition has never been more than 10 
percent disabling since the grant of service connection, there is 
no basis to "stage" this rating, either, under Fenderson.

III.  Increased Rating for the Hemorrhoids

In June 2004, the RO granted service connection for hemorrhoids 
and assigned an initial noncompensable rating.  The Veteran 
appealed for a higher initial rating.  However for the reasons 
and bases discussed below, the Board finds that the 
noncompensable rating is appropriate for his condition.

The Veteran's external hemorrhoids have been rated under DC 7336.  
Under this DC, mild or moderate hemorrhoids are rated 
noncompensably (0 percent) disabling.  A higher 10 percent rating 
is assigned if the hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing frequent 
recurrences.  An even higher 20 percent rating is assigned for 
hemorrhoids with persistent bleeding and with secondary anemia or 
fissures.

Applying these criteria to the facts of the case, the Board finds 
that the Veteran's hemorrhoids do not warrant a compensable 
rating.  The evidence that supports this conclusion is May 2004 
VA examination.

The May 2004 VA examination found external hemorrhoidal tags at 3 
o'clock and 6 o'clock position.  The examiner noted no thrombosis 
and no evidence of bleeding at the present time.  The examiner 
found no evidence of fecal leakage, anemia, or fissures.  The 
rectum and anus had normal lumen.  The examiner found good 
sphincter control.  The Veteran reported no fecal leakage or 
involuntary bowel movements.  The Veteran reported bleeding one 
to two times a week with burning and discomfort.  The Veteran 
reported using over the counter medications and stool softeners.  
He reported no past surgical procedures.

The Veteran's condition does not warrant the higher 10 percent 
rating because his hemorrhoids are not large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing frequent 
recurrences.  The examiner indicated two hemorrhoidal tags which 
would be redundant tissue.  The Veteran also reported symptoms 
weekly which would indicate frequent recurrences.  However, there 
was no evidence that the Veteran's hemorrhoids are large or 
thrombotic.  There was also no evidence that the Veteran's 
hemorrhoids were irreducible.  As the regulation uses the 
conjunctive the Veteran must meet all three criteria 1) large or 
thrombotic, 2) irreducible, and 3) excessive redundant tissue.  
In this case, the Veteran only had one of the three criteria- 
excessive redundant tissue.  Therefore there is no basis for 
assigning a higher 10 percent rating.

As the Veteran's condition has never been compensably disabling 
since the grant of service connection, there is no basis to 
"stage" the rating under Fenderson.



IV.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of 


disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 10 
percent for the Veteran's left knee disability and zero percent 
for his hemorrhoids contemplate the Veteran's symptoms, referral 
to the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for consideration of an extra-
schedular evaluation is not required.  In other words, there is 
no evidence the Veteran's left knee disability and hemorrhoids 
have caused marked interference with his employment - meaning 
above and beyond that contemplated by his schedular rating, or 
required frequent periods of hospitalization so as to render 
impractical the application of the regular schedular standards.  
See Thun. 

Moreover, the Veteran's disability retirement was predicated on 
his serious heart condition and not on his relatively mild 
conditions rated herein.  According to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993), the Court reiterated that the disability rating, itself, 
is recognition that industrial capabilities are impaired.  So the 
Board does not have to refer this case for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

V.  Service Connection for Lumbar and Cervical Spine Disabilities

The Veteran claims that his motor vehicle accident in service has 
caused his later back and neck conditions.  The Board finds that 
resolving all reasonable doubt in favor of the Veteran, service 
connection is warranted for his lumbar spine condition but not 
for his cervical spine disability.

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303(a).  For a showing of chronic disease in 
service, there must be a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

In addition, certain chronic diseases like arthritis will be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10 percent) within one year after 
service.  This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2010).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 
16 Vet. App. 110 (2002).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its probative value, which in turn is determined by 
its competency and credibility.  Baldwin v. West, 13 Vet. App. 1 
(1999).

The Veteran's STRs show slight kyphoscoliosis on his entrance 
physical in October 1962.  A treatment record from November 1962 
indicates a subacute low back strain of 1 week's duration with 
minimal spasm.  A treatment record from April 1966 indicates a 
motor vehicle accident where the vehicle the Veteran was in was 
hit from the rear by another motor vehicle.  The Veteran 
complained of low and mid back pain but no radiation of pain into 
legs.  The examiner noted bilateral paravertebral muscle spasm 
and negative straight leg raise tests.  A spine X-ray from April 
1966 shows no significant visualized abnormalities.  The Veteran 
was again seen in June 1966 where the record indicates chronic 
low back strain and the examiner recommended a lumbar corset.  
His separation physical in September 1966 indicates a back sprain 
with no recurrence or sequelae.  The report notes good alignment 
with no spasms, no tenderness, and good mobility.
 
Despite numerous treatments for the Veteran's low back, there is 
no relevant complaints of neck symptoms in the Veteran's STRs.  
As the Veteran's STRs show no treatment or diagnosis of a 
cervical spine or neck disorder, these records provide evidence 
against this claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  
The Veteran's post-service medical records show he was first 
diagnosed with a C6-C7 disc herniation with spinal canal stenosis 
in March 1995, nearly thirty years after his separation from 
service.  This 30-year lapse between the conclusion of his 
military service and the onset of his symptoms provides 
compelling evidence against this claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Veteran has testified that he continued to have back and neck 
pain after service to the present day which would demonstrate 
continuity of symptomatology during the many years since service.

The November 2009 VA examination found degenerative disc disease 
and degenerative joint disease with stenosis of the cervical 
spine and lumbar spine.  The examiner opined that the Veteran's 
cervical and lumbar spine conditions are not  related to service 
because the minimal motor vehicle accident and quick response to 
a few physical therapy prescriptions and no cervical spine 
problems equals a trivial event as does the lack of problems for 
decades.  He went on to say that X-rays verify mild generalized 
changes which are less than the average person his age and do not 
show the severe changes that a 43 year old problem would have.  
Since the examiner based his opinion on a thorough review of the 
record, the Board finds that his opinion constitutes compelling 
evidence against the claims for service connection.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of 
an expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if the 
expert fairly considered the material evidence seemingly 
supporting the Veteran's position).

Although there is clearly corroboration of the low back injury 
in-service, the Board questions the credibility of the Veteran's 
recent reports of a neck injury in that April 1966 motor vehicle 
accident because despite numerous treatments for the Veteran's 
back including X-rays and physical therapy, the Veteran never 
reported any neck pain or other neck symptoms during that time.  
See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. 
Gober, 10 Vet. App. 388 (1997) (holding that the credibility of 
lay evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, inconsistency 
with other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire for 
monetary gain, and witness demeanor).  The Veteran's recent 
testimony of a neck injury is inconsistent with his prior reports 
to treating professionals that his pain was in his mid and low 
back.

The Veteran reported at the November 2009 VA examination that he 
began having chest pains and hand numbness in the late 1970's or 
early 1980's and that his physician believed those symptoms were 
related to his neck.  The Veteran believes that those later neck 
symptoms are related to his earlier motor vehicle accident.  
However, he is only competent to testify to his symptoms as he 
lacks the medical expertise to render a medical diagnosis or 
medical opinion as to the etiology of his condition. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

As to the whether the cervical spine disability was incurred in 
service, the Board finds the November 2009 VA medical opinion 
more probative than the Veteran's opinion that his condition is 
related to the April 1966 motor vehicle accident because of the 
VA examiner's medical training.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.... 


As is true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of the 
[Board as] adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (holding that the Board is entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.).

Because there is no evidence of any relevant complaints of neck 
problems in service, the Veteran has made conflicting reports of 
the onset of neck symptoms, and the VA examiner opined that the 
Veteran's current disability did not reflect a 43 year old 
problem, the Board finds that the preponderance of the evidence 
is against the Veteran's claim of entitlement to service 
connection for a cervical spine disability.  And as the 
preponderance of the evidence is against his claim, the doctrine 
of reasonable doubt is not for application. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53- 56 (1990).  Accordingly, the appeal is denied as to the claim 
for service connection for a cervical spine disability.

However as to the claim for service connection for a lumbar spine 
disability, the Board finds that the evidence is in relative 
equipoise.  The November 2009 VA examiner did not find that the 
Veteran's lumbar spine condition appeared to be the result of a 
43 year old injury.  On the other hand, the Veteran was diagnosed 
with chronic low back strain two months after his motor vehicle 
accident and he has reported that he continued to have back pain 
from then on.  Therefore resolving all reasonable doubt in favor 
of the Veteran, service connection for a lumbar spine disability 
is warranted.  Accordingly, the appeal is granted as to the claim 
for service connection for a lumbar spine disability




ORDER

The claim for a higher initial rating for the left knee 
disability is denied.

The claim for a higher initial rating for the hemorrhoids also is 
denied.

However, the claim for service connection for a low back 
disability is granted.

Whereas the claim for service connection for a neck disability is 
denied.


REMAND

The Veteran claims that he has PTSD from several stressful events 
in service.
He also claims that he has a vestibular or inner ear disorder as 
result of a motor vehicle accident in service.  Even though he 
does not currently have a diagnosis of either of these disorders, 
based on relevant evidence in service, the Board finds that 
medical examinations are needed to determine whether he has 
underlying current diagnoses and their potential relationship to 
these events mentioned during his military service.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a medical examination in a service-connection claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  20 Vet. App. 79 (2006).  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Veteran's military personnel record indicates that in 
February 1965 there was a possible security compromise in the 
Ammo Supply Area to which he was assigned.  Although the 
Veteran's supervisor believed the Veteran was lax in his duties 
and partially responsible for the violation or possible breach, 
no administrative or criminal punishments were pursued.  As no 
punishment was sought, the Board does not find that the Veteran 
would be precluded from a disability based on this event as 
willful misconduct.  38 C.F.R. § 3.301(b).  And as this verified 
event could potentially constitute a valid in-service stressor, a 
VA medical examination is appropriate.  Additionally, the Veteran 
has other diagnosed psychiatric disabilities which have not been 
adjudicated.  See Clemons v. Shinseki, 23 Vet App 1 (2009) 
(wherein the Court held that claims for service connection for 
PTSD encompass claims for service connection for all psychiatric 
disabilities. The scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).   Therefore since the 
Veteran has a verified potential stressor and diagnosis of 
anxiety, the Board finds that a VA psychiatric evaluation is 
necessary to determine what psychiatric disorders the Veteran 
has, and if they are related to service. 

As to the Veteran's claims of a vestibular disorder since a motor 
vehicle accident in service in April 1966, there is confirmation 
of a rear-end collision in the Veteran's STRs, although no 
evidence of any head trauma.  There is one fairly recent record 
of a possible vestibular disorder in a June 2000 treatment record 
from Dr. V.B., which lists rule out Labyrinthine dysfunction as a 
diagnosis.  However, as symptoms of loss of balance and dizziness 
are largely subjective, the Veteran may be competent to testify 
to these symptoms and their origin in service.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Therefore, a VA medical examination is needed to determine 
whether he has a vestibular disorder and, if so, whether it is 
related to that motor vehicle accident in service.



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
psychiatric evaluation to determine whether 
the Veteran has a psychiatric disorder 
specifically PTSD and the etiology of any 
diagnosed condition.

In particular, the examiner should opine 
whether it is at least as likely as not 
(i.e., 50 percent probability or greater) 
that the Veteran's psychiatric disorder (1) 
initially manifested during his military 
service from October 1962 to October 1966; 
or (3) is related to traumatic event s in 
service .

The examiner should also specifically state 
whether any currently diagnosed psychiatric 
disorder is related to service, to include 
to any treatment/complaints/diagnoses in 
service.  

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

2.  Schedule the Veteran for a medical 
examination to determine whether the 
Veteran has a vestibular disorder and the 
etiology of any diagnosed disorder.

In particular, the examiner should opine 
whether it is at least as likely as not 
(i.e., 50 percent probability or greater) 
that the Veteran's vestibular disorder (1) 
initially manifested during his military 
service from October 1962 to October 1966; 
or (2) alternatively manifested later as a 
result of a motor vehicle accident in 
service .

The examiner should also specifically state 
whether any currently diagnosed vestibular 
disorder is related to service, to include 
to any treatment/complaints/diagnoses in 
service.  

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  (Please note 
that the rating criteria for a vestibular 
disorder require objective findings of 
vestibular disequilibrium.)

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

3.  Advise the Veteran that failure to 
report for his psychiatric or medical 
examination, without good cause, may have 
adverse consequences on his claims.



4.  Then readjudicate the claims for 
service connection for PTSD and a 
vestibular disorder in light of the 
additional evidence.  If these claims are 
not granted to his satisfaction, send him 
and his representative a SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for further 
consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning these claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


